Faville, J.
An opinion in this case,- filed March 7, 1922, appears in 187 N. W. 7. A rehearing has been granted, and said opinion is withdrawn.
The appellant is not a licensed physician or surgeon,- but has been employed as a nurse. The indictment in this case is brought under Section 4759 of the Supplemental Supplement to the Code, 1915, which is as follows:
‘ ‘ If- any person, with intent to produce the miscarriage of any woman, willfully administer to her any drug or substance whatever, or, with such intent, use any instrument or other means whatever, unless such miscarriage shall be necessary to save her life, he shall be imprisoned in the penitentiary for a term not exceeding five years, and be fined in a sum not exceeding one thousand dollars.”
T}ie evidence in behalf of the State tended to show that appellant performed an illegal operation upon a certain woman by the use of an instrument, and that the same was- doné with the intent to produce a miscarriage, and that such miscarriage was not necessary to save the life of the woman upon whom.the operation was performed. All of the essential ingredients of the crime were supported by proof in behalf of the State.
I. The evidence shows that the sheriff had in his possession a warrant for the arrest of the appellant, and went with the same to the house of the appellant, and there arrésted her. He had no search warrant. It was his contention that he informed the appellant that he was going to search the premises where the arrest was made, and where appellant lived, and that at that time appellant said to the sheriff, “Go to it, you won’t find anything here,” and objected to the search, and said she wished he would not do it. He, however, proceeded to make a search of the premises, and in so doing found certain instruments which were identified and offered in evidence, the same consisting of catheters, forceps, a sound or probe, a speculum, and other instruments. The appellant objected to the introduction of these instruments in evidence, it being affirmatively established that the officer, although clothed with a warrant for the arrest of the appellant, had no search warrant at the time, and that the instruments were not found upon the person of the appellant.
*979The case squarely presents tbe proposition as to whether or not evidence which is obtained by an officer by illegal or unauthorized search, although material and germane to the question in issue, can be received in evidence against one charged with crime, without violation of constitutional rights.
Since the original opinion in this ease wás written, we have had before us for consideration the case of State v. Town, 195 Iowa 94, wherein a majority of the court reached a conclusion upon this question contrary to the views expressed in the opinion filed in this ease. In the Tonn ease we held that evidence obtained by an unlawful search was admissible in evidence upon the trial of one charged with crime, where the same was competent and material, and that a court would not try the collateral issue in the case with regard to the illegality of the search, or determine the question therein raised by a petition' for a restoration of the property to the defendant.
The views of the court are fully set out in the majority and dissenting opinions filed in the Tonn ease, and it is unnecessary that- we repeat what was therein said. The majority of the court now adhere to the views expressed in the majority opinion in the Tonn case, and it is controlling on the question in the instant ease. Since the Tonn case was decided, a number of eases have been decided in other courts, sustaining the same position taken by the majority in the Tonn ease. Some of said cases so holding are as follows: State v. Ryan, (Minn.) 194 N. W. 396; Rosanski v. State, 106 Ohio 442 (140 N. E. 370); People v. Vulge, (Mich.) 194 N. W. 582; Jones v. State, (Ala. App.) 96 So. 721; Lott v. State, (Tex.) 251 S. W. 1070; State v. Prescott, (S. C.) 117 S. E. 637; State v. Green, (S. C.) 114 S. E. 317; Georgis v. State, (Neb.) 193 N. W. 713; Billings v. State, (Neb.) 191 N. W. 721; Clements v. State, (Ala.) 95 So. 831; Bell v. State, (Tex.) 250 S. W. 177; State v. Chuchola, (Del.) 120 Atl. 212; Gurski v. State, 93 Tex. Cr. Rep. 612 (248 S. W. 353); Argetakis v. State, (Ariz.) 212 Pac. 372; Commonwealth v. Wilkins, (Mass.) 138 N. E. 11; State v. Fleckinger, (La.) 93 So. 115; State v. Kanellos, (S. C.) 115 S. E. 636; Smuk v. People, 72 Colo. 97 (209 Pac. 636); People v. Wren, (Cal. App.) 210 Pac. 60; State v. Myers, 36 Ida. 396 (211 Pac. 440); Griggs v. State, 18 Ala. App. 467 (93 So. 499); Venable v. State, (Ark.) *980246 S. W. 860; State v. Clary, (La.) 94 So. 385; State v. Creel, (La.) 94 So. 433; State v. Hesse, (Minn.) 191 N. W. 267.
II. Tbe appellant alleges that tbe court erred in admitting in evidence tbe declaration of tbe appellant to the effect that she was engaged in tbe business of producing abortions. This
declaration was in tbe nature of an admission. The question of intent was involved in the case, under the statute, and tbe court did not err in admitting this evidence.
• III. Over tbe objection of appellant, tbe court admitted in evidence testimony tending to show that appellant had committed abortions upon other women than tbe one named in tbe indictment.
Unquestionably, the general rule is that, upon the trial of a criminal case, evidence of tbe commission of other similar crimes by the defendant is inadmissible. The rule has been declared so frequently that citation of authorities is unnecessary to support it. There are, however, exceptions to this rule, and particularly so where a question of intent is involved. The statute under which appellant was indicted provides that the act must be done “with intent” to produce the miscarriage of any woman. It also provides that the act is not criminal in the event that such miscarriage shall be necessary to save the life of the person upon whom the operation is performed.
In this case, the appellant denied that she performed any operation whatever, and it is, therefore, urged that evidence of other similar crimes for the purpose of showing intent was inadmissible. The State, however, was compelled to establish, as part of- its main case, not only the. fact of the use of the instruments, but that they were used with the specific intent charged, and that it was not necessary so to do in order to save life. Notwithstanding the appellant’s denial in evidence of having in any manner performed the act charged, the burden rested upon the State, not only to prove that the appellant used an instrument as charged, but that it was done with the intent to procure a miscarriage, and that such intent was an unlawful one, because of the fact that the operation was unnecessary, to save life. The fact that appellant may have performed other similar acts *981closely connected in time with the act in question, and that such acts were performed with the intent to produce miscarriage, and that the same were not necessary to save life, would have a legitimate bearing upon the question of the intent of appellant in the instant ease, if the jury believed the evidence of the State to the effect that the act was, in fact, performed.
'• The precise question before us was considered by the Supreme Court of Illinois in Clark v. People, 224 Ill. 554, wherein it is said:
“Complaint is also made of the admission of the testimony of five or six women that at different times, during several years preceding the date of this alleged offense, plaintiff in error, Ida Clark, solicited patronage, and held herself out as being able and willing to commit abortion or produce miscarriage by means of instruments and medicines. On a trial for an offense such as charged in this indictment, intent is an essential ingredient, and it is competent to show the declarations of one on trial for procuring an abortion, to the effect that she was in the habit of performing or had solicited such work. Wharton on Criminal Evidence (8th Ed.), Sec. 46, and cases cited; Commonwealth v. Blair, 126 Mass. 40; People v. Sessions, 58 Mich. 594; People v. Abbott, 116 Mich. 263.”
The same question came before that court again in People v. Hobbs, 297 Ill. 399, wherein the court said:
“In its case in chief, the State must prove all of the elements of the crime, including the intent, and need not wait to learn the character of the defense that is to be made by the defendant. The plea of not guilty puts in issue all material allegations, and any proper defense may be shown thereunder. * * * The proof of former criminal abortions is admitted upon, the theory that they create a reasonable presumption of a practice and a business of performing such criminal acts, and particularly where it is shown that such former acts were performed solely for a money consideration on the part of the defendant; and the more numerous the acts so proved, th'e stronger, ordinarily, will be the presumption.”
See, also, People v. Schultz-Knighten, 277 Ill. 238; State v. McCurtain, 52 Utah 63 (172 Pac. 481) ; People v. Seaman, 107 Mich. 348; State v. Brown, 3 Boyce (Del.) 499 (85 Atl. 797); *982State v. Newell, 134 Minn. 384 (159 N. W. 829); Rosenweig v. People, 63 Barb. (N. Y.) 634.
Tbe court properly instructed tbe jury that tbis evidence could be considered only on the question of intent. There was no error at tbis point.
IY. Tbe appellant complains of misconduct on tbe part of tbe county attorney in the 'opening statement to tbe jury and in the closing argument.
It must be conceded that tbe prosecutor approached very close to tbe danger line in tbe statements to tbe jury, but we do not think there was such prejudicial misconduct as requires interference on our part or a reversal of tbe ease.
Tbe judgment appealed from must be, and it is, — Affirmed.
Evans, Stevens, ARthuR, and De Graee, JJ., concur,.